It is indeed a great personal privilege and honorF for me to be the first Prime Minister of Thailand to address this Assembly. I am here, on behalf of the people of Thailand, to pay a deserving tribute to the United Nations and its achievements. We do so under the compelling mandate of our history: the history of a sovereign nation with a longstanding commitment to the ideals of international peace, cooperation and harmony; a nation resolved to do its share and discharge its obligations as a responsible member of the community of States, be they obligations to peace and security or obligations in the economic, social or humanitarian fields. Equally important, we are a nation truly thankful for the degree of international order thus far achieved in place of the anarchy which might otherwise have ensued, had it not been for the way that the United Nations, time and.time again, refused to yield with regard to its principles.
4.	Despite the inherent limitations that beset the Organization at its present stage of development, the people of Thailand, as one of the peoples of the United Nations, joins me in reaffirming to you, Mr. President, our continuing commitment to the United Nations. We thank the Organization for its guiding influence in the search for solutions to the problems in our region and for its crucial role in averting a major human tragedy in oV part of the world. Above all, we reaffirm our faith m the purposes and principles of the Charter of the United Nations and pledge our continuing cooperation with all peace-loving Member States and with the Organization. The people of Thailand says that with conviction and a clear mandate from history.
5.	On this occasion, therefore, I have the honor to convey to you my delegation's as well as my own warm greetings and sincere congratulations on your election to the high office of President of this General Assembly. We are indeed fortunate to have presiding over our deliberations such an experienced diplomat and dedicated internationalist as yourself, especially at a time of heavy schedules and difficult circumstances. We are also gratified to see a President who comes from a country with which Thailand entertains cordial relations and which, is also a fellow Asian State and member of the third world. My delegation is confident that under your wise guidance our proceedings will be fully successful.
6.	I also wish to pay a warm tribute to Mr. Rudiger von Wechmar, President of the thirty-fifth, session, for his statesmanlike conduct of the proceedings of that session and of the special sessions. The Organization has witnessed an eventful year and has relied more than ever on the General Assembly as its forum for the consideration of various important issues. Mr. von Wechmar provided the requisite leadership and performed his duty with great distinction. He thus earned our profound gratitude.
7.	The delegation of Thailand is highly gratified to see two new Member States at this session taking their rightful places, namely, Belize and Vanuatu. We offer their respective delegations our sincere congratulations and wish to convey to their peoples our good wishes as well as the warm and friendly greetings of the people of Thailand.
8.	The Organization is fortunate to have as its Secretary-General Mr. Kurt Waldheim, especially during the past year. His sensitive and skilfullF handling of world problems, as well as his dedicated efforts in administering the Organization, have earned the deep respect and admiration of the Government and people of Thailand.
9.	Despite his tireless endeavors, however, many critical and complex issues persist in various parts of the world. Even though there are certain matters which Governments in their wisdom have chosen to keep outside the purview of the United Nations, it would still be impossible to enumerate all the weighty issues brought to the doorstep of the world Organization. A brief glance at the agenda will be sufficient to provide some idea of the expectations that the world has of the Organization and its Secretary-General. It may also be true to say that many items remain on the agenda because they are intractable issues. This adds not only to the burden of the Organization but also to a sense of frustration shared by us all. 
10.	The eighth emergency special session of the General Assembly, devoted to Namibia, which concluded recently, focused world attention once again on that important problem, which has been with the United Nations since its inception. In this regard, the legitimate rights and aspirations of the Namibian people remain thwarted by South Africa, which illegally occupies Namibia and uses the Territory as a springboard for aggression against its neighbors. Thailand's consistent policy is to demand the cessation of South Africa's illegal acts and its complete Withdrawal from the entire Territory of Namibia without further delay, so as to enable the Namibian people to exercise their right to self-determination. That is why Thailand was pleased to support the proposal made by the group of African States to convene the emergency special session, as well as to render further support during that session to the worthy cause of Namibian freedom and independence. Since Thailand has scrupulously abide by the relevant United Nations resolutions on this question and has for several years voluntarily imposed a trade embargo against Pretoria, my delegation was able to vote in favor of General Assembly resolution ES8/2 and the call for comprehensive mandatory sanctions against South Africa.
11.	Thailand wishes strongly to urge once again that the Western contact group renew its efforts to bring about an unconditional implementation of the United Nations plan on the basis of Security Council resolution 435 (1978). If a peaceful solution on the basis agreed upon by all parties is further delayed, then the alternative of an intensified armed struggle, under the recognized leadership of the South West Africa People's Organization [SWAPO], will gain credibility as the only viable solution.
12.	Another problem which has been a matter of grave concern to this Organization from the outset is the situation in the Middle East. The seventh emergency special session of the General Assembly, held in July 1980, on the question of Palestine, the recent air attacks on Iraq's nuclear facilities and on the population centers in Lebanon by Israeli war planes, and the protracted war between Iran and Iraq are further manifestations of the disturbing situation in the Middle East. The Palestinian people continue to suffer from denial of their right of self-determination, and Israel continues to occupy Arab territories and to disregard the relevant United Nations resolutions. Thailand joins the international community in reiterating its stand that Israel must withdraw from the Arab territories which it has occupied since the 1967 war, and refrain, in the mean time, from all measures designed to perpetuate its presence. Thailand is convinced that a just and lasting solution to the ArabIsraeli conflict must be based on Security Council resolution 242 (1967), with due recognition of the inalienable rights of the Palestinian people, as well as the undeniable right of Israel to exist.
13.	Each of the foregoing situations has its origin in the denial of the right to self-determination of the Namibian people and of the Palestinian people, respectively. As long as the illegal occupation of Namibia by South Africa, on the one hand, and of Arab territories by Israel, on the other hand, are permitted to continue, a threat to international peace and security will exist. MajorPower rivalry will be exacerbated and will further complicate the search for a peaceful solution. Such situations may at
times pose a challenge to the smaller Powers, especially those nearer the scene of conflict, to help arrest the escalation of the crisis. In so doing, they must act on the basis of the principles of the Charter of the United Nations in order to safeguard their own vital interests. Such a role of power broker has been assumed, for instance, by the non-permanent members of the Security Council, and has proved to be not only useful, but sometimes the only means to avert a catastrophe.
14.	In two other crisis areas, namely, Afghanistan and Kampuchea, there are also constructive roles for smaller countries, especially those situated near the scenes of conflict.
15.	In Afghanistan, the situation directly involves a major Power, because of its armed intervention and occupation of that country, which has in turn resulted in increasing tension and rivalry. While the Islamic countries seem fully intent on dampening down such rivalry, they are conscious of the real issue, namely, the foreign occupation which deprives the Afghan people of their right to self-determination. Thailand's position is to support, wholeheartedly the right of the Afghan people to determine their own future free from external interference and coercion. In this respect, Thailand joins in urging the complete withdrawal of foreign forces from Afghanistan, as well as in calling on all concerned to respect the sovereignty, independence, territorial integrity and non aligned status of Afghanistan.
16.	In SouthEast Asia, the situation in Kampuchea continues to be of serious concern not only to Thailand, which is in the front line, but also to the international community. The foreign invasion and illegal occupation of that nonaligned country have disrupted the growing cooperation among the countries of .SouthEast Asia, and have led to a more intensified involvement and rivalry among the major Powers. It follows therefore that, so long as the Kampuchean problem remains unsolved, the proposal of the five member countries of the Association of SouthEast Asian Nations [ASEAN] to establish a zone of peace in South East Asia cannot be implemented. However, my delegation believes that it is not too late to try to reverse this unfortunate situation. That is why the ASEAN countries have made strenuous efforts, together with other peace-loving nations of the world, to bring about a comprehensive peaceful settlement of the Kampuchean problem.
17.	Thailand is indeed gratified at the outcome of the International Conference on Kampuchea, which was convened by the Secretary-General in New York in July of this year.
18.	The Conference adopted the Declaration on Kampuchea and a resolution on Kampuchea,  reaffirming the fundamental principles, as well as providing a reasonable framework for a comprehensive political settlement, and outlining some modalities for achieving a just and durable solution of the Kampuchean problem. In the Declaration, adopted by consensus, the Conference took note of the serious international consequences of the situation in Kampuchea, in particular the escalation of tension in SouthEast Asia and major Power involvement as a result of this situation. The Conference stressed its conviction that the withdrawal of all foreign forces from Kampuchea. 
the restoration of its independence, sovereignty and territorial integrity, and the commitment by all States to nonintervention in the internal affairs of Kampuchea are the principal components of any just and lasting solution to the Kampuchean problem. The Conference emphasized that Kampuchea, like all other countries, has the right to be independent and sovereign, free from any external threat or armed intervention, free to pursue its own development and a better life for its people in an environment of peace, stability and full respect for human rights. To this end, the Conference called for negotiations on the following important elements: a ceasefire and withdrawal of all foreign forces, under United Nations supervision; measures for the maintenance of peace and order in Kampuchea; and the holding of free elections under United Nations supervision. The Conference also deemed it essential to have agreement on appropriate arrangements to ensure that the result of the free elections will be respected by all parties, as well as agreements by other States concerned to ensure peaceful and stable conditions fox Kampuchea.
19.	In the resolution on Kampuchea, also adopted by consensus, the Conference established an Ad Hoc Committee to assist the Conference and to undertake missions, where appropriate, in pursuit of the worthy goal. The Ad Hoc Committee has already held an informal meeting at United Nations Headquarters and has agreed to convene its first formal meeting during the current session of the General Assembly. My delegation places its confidence in the ability of the Ad Hoc Committee, and its individual members, to play a useful role in carrying out its mandate.
20.	Thailand feels that the international community owes its grateful thanks to Mr. Willibald Pahr, President of the International Conference on Kampuchea, for his leadership, as well as to the Secretary-General for convening the Conference after the widest possible consultations and careful preparations. The results of the Conference, which was attended by an overwhelming majority of Member States, mark a constructive beginning in our common search for a peaceful solution of the Kampuchean conflict in keeping with the principles of the Charter and the relevant United Nations resolutions. My delegation hopes that the General Assembly this year will endorse those results and will proceed to build on that reasonable foundation.
21.	One of the most tragic consequences of the conflict in Kampuchea, as well as the recent fighting in other IndoChinese States, has been the IndoChinese refugee problem. Today, there are half a million IndoChinese displaced persons from Kampuchea, Laos and Viet Nam in the holding centers in Thailand and in encampments along the ThaiKampuchean border. This human tragedy has caused much suffering and created both internal and external problems for Thailand as well. Thanks to international assistance, such problems have been somewhat alleviated, but the unresolved situation calls for further assistance from the international community. Thailand's economic and social circumstances will not permit its Government and people to carry this tremendous burden for an indefinite period of time. It should be recognized that the problem is one of international .concern and its ultimate solution depends on a comprehensive political settlement, particularly of the Kampuchean conflict. That is another reason why my Government has spared no effort in trying to achieve a peaceful solution for Kampuchea. We appeal once again to all members of the world community to support our endeavors and, pending such a settlement and the safe return of the refugees to their homes, the international programs of assistance for the IndoChinese displaced persons in Thailand as well as along the ThaiKampuchean border should continue. Meanwhile, I wish to reiterate our sincere appreciation of the support we have received in this regard from the Secretary-General and his Special Representative, the various United Nations agencies, the International Committee of the Red Cross and all the voluntary agencies concerned, as well as from the donor Governments and their generous peoples.
22.	Thailand's agreement to offer a temporary refuge to IndoChinese displaced persons is a manifestation of its humane policies, which are evident in another important area, namely, its campaign to eradicate the problems of drug abuse and illegal trafficking in narcotics. Here, too, cooperation between Thailand and other countries in and outside the region is essential. The Royal Thai Government has, therefore, entered into agreements with the United Nations and other countries concerned in order to maximize the effect of its anti-narcotics programs. Although there is relatively limited cultivation of the opium poppy in Thailand itself, my Government, which has been inspired by the projects of His Majesty the King, has undertaken a large-scale crop-substitution program in the hill-tribe areas of northern Thailand, with assistance and financial support from the United Nations and some friendly Governments. The real problem, however, is that of trafficking in heroin and other derivatives across dense jungles and rugged mountains into Thailand and beyond. It is not a simple matter for countries with limited resources to interdict traffic in narcotics in remote parts of their territories. However; international cooperation, assisted by the dedication and serious purpose of my Government, has thus far yielded encouraging results and should therefore be further strengthened, in order to spare mankind the dangers of drug abuse.
23.	The ability of smaller countries to carry out their well-meaning policies and programs is circumscribed by their capacity to tackle the pressing economic and social issues of the day. The plight of less developed countries, which share similar problems and conditions, has long been on the world agenda. Indeed, approximately 80 per cent of the entire budget of the United Nations system is devoted to tasks of economic and social development. However, there are more than 800 million people still living in abject poverty on this planet, and the irony is that, by the end of the Third United Nations Development Decade, their number will have increased to over a billion.
24.	At the same time, annual world expenditure on weapons has risen to $500 billion and is showing no signs of abating. In this connection, my delegation hopes that the second special session of the General Assembly devoted to disarmament, to be convened in June next year, will succeed in reaching some of its goals. 
25.	Rising expenditure on arms is symptomatic of a troubled world and the consequent preoccupation with national security. It is, therefore, imperative that the root causes of international conflicts must be eliminated in order to lessen the inherent dangers and to release greater resources for constructive purposes. Among the basic causes of conflict are the economic discrepancy and exploitation prevailing among nations. Thus, the vicious circle is completed and we must devote our untiring efforts to breaking the cycle of poverty existing in the larger part of the world.
26.	Thailand is a developing country and a member of the third world. While external circumstances have compelled my Government to increase its defense expenditure, the fact remains that the greater part of the national budget is earmarked for economic and social development, particularly in the rural areas of the country. The 19821986 Fifth Economic Plan aims at maintaining the growth rate of our economy in real terms in the neighborhood of 6 to 7 per cent per annum. During the past decade, the average growth rate of Thailand's economy of more than 7 per cent should indicate the level of its economic performance, despite worldwide economic problems and the severe energy crisis. However, there are new and unexpected problems, such as the refugee problem, as well as the implications of a population growth rate of approximately 2.5 per cent per annum. Dependence on oil imports also represents a heavy burden on our economy, although this is gradually being lessened by the availability of offshore natural gas and other new and renewable domestic sources of energy. Moreover, since most of our export commodities are affected by price fluctuations and trade barriers imposed by the industrialized countries, our terms of trade have deteriorated. Therefore, to supplement our internal efforts, we need to rely on appropriate actions in international forums, particularly in the establishment of a new international economic order and the implementation of the International Development Strategy for the Third United Nations Development Decade. Closer cooperation in economic and technical fields among the developing countries themselves can also open up new possibilities and serve as a viable alternative.
27.	Interdependence among countries is a reality, not a mere slogan. Nations may ignore this fact only at their peril. Major issues, too, are interdependent, be they in the fields of trade, investment, technology, money or finance and development. Tackling these issues requires a true meeting of minds at the global level. The interdependence of problems means that there can be no fragmentation of interests and concerns. In other words, reshaping a new economic framework demands an integrated and comprehensive approach. The program of Action on the Establishment of a New International Economic Order was adopted in recognition of the momentous and dynamic changes already influencing the entire international economic landscape. The new order was to effect such changes in a comprehensive and integrated manner, thereby attempting to ward off the; adverse consequences that disorderly changes would bring.
28.	Nevertheless, the last of the diminishing opportunities for a sustained and constructive dialog on the global level between developed and developing countries was lost when efforts to launch a new round of global negotiations failed, both at the eleventh special session and at the thirty-fifth session. Continued endeavors on the part of the Group of 77 and many of its friends to achieve some forward movement have encountered various moves to procrastinate. Resolution 34/138 was adopted by consensus in the Assembly two years ago. As of today, only a name the United Nations conference for global negotiations on international economic cooperation for development has been agreed upon.
29.	It spite of the discouraging trends in present day international economic cooperation, Thailand remains prepared to play the constructive role it has been playing in all United Nations forums. The policy of my Government calls for greater cooperation with other developing countries in efforts to bring about a better life and greater human dignity for our respective peoples. We shall continue to play oUr part so that the worthy goals of a restructured world economy can eventually be achieved.
30.	It is our fervent hope that after the International Meeting on Cooperation and Development, to be held soon at Cancun, all parties concerned will be more "willing and ready to proceed with pending international negotiations and concrete actions in many forums, on such matters as dealing with new and renewable sources of energy on the basis of the Nairobi program of Action and the resolutions adopted by the United Nations conference in August this year, the question of science and technology for development and the pending issues at the Third United Nations Conference on the Law of the Sea. In all these matters, my delegation wishes to urge the industrialized countries to heed the voice of reason and to have the necessary foresight so that they may see that all mankind will be the ultimate beneficiaries. The world cannot survive a nuclear holocaust; nor can it survive a struggle of attrition between the rich minority and the overwhelming majority who are poor. The human community must rise above the confines of self-interest. The United Nations can still.provide Governments with a useful forum as well as a framework not only for the tasks of identifying and focusing world attention on issues, but also for the search for peaceful solutions for such issues. Given the necessary goodwill and political will, States can overcome their differences in the interest of all. Thailand will not be found wanting in that regard.
